DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3, it cannot be determined with certainty if the two elements “a rate at which the steering apparatus articulates” and “the rate of articulation” are attempting to refer to the same element or pointing to two different elements.  Clarification is requested.  
In claim 5, the term “the rate at which…” is defined.  As claim 5 depends from claim 4, it cannot be determined with certainty if the rate of claim 5 is referring back to “a rate according…” or defining a new element.  Clarification is requested.  
For claims 8 and 10, they both define “a steering ramp rate”.  It is not clear if applicant is attempting to define a second ramp rate or is referring back to the original ramp rate of claim 8.  Additionally, both claim 8 and 10 define “the rate” following “a steering ramp rate”.  As claim 10 depends from claim 8, these elements create significant confusion when attempting to uniquely identify each element.   
For claim 12, it defines an additional “a rate”.   As claim 12 depends from claim 11 and then 8, it cannot be determined with certainty if “a rate” is different from “the steering ramp rate”.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell, et al. (U.S. Patent Publication No. 2018/0087242).
Regarding claim 1, Mitchell discloses a steering system for a vehicle comprising: a steering input device operable to receive a steering input and generate a steering input electrical signal in response to the received steering input (see Fig. 1, #152); a controller operable to: receive the steering input electrical signal (see Fig. 2, #220, see para. 0019); receive a vehicle speed (see para. 0020); determine a steering ramp rate based on the received vehicle speed (see para. 0020); and output a steering control signal that incorporates the steering ramp rate (see Fig. 3, #380); and a steering apparatus operable to receive the steering control signal and articulate at least one steerable component based on the steering control signal (see paras. 0039-0040). 
Referring to claim 2, Mitchell further teaches wherein the controller is adapted to determine the ramp rate based on both the steering input and the vehicle speed (see paras. 0039-0040). 
For claim 3, Mitchell further teaches wherein the steering control signal controls a rate at which the steering apparatus articulates the at least one steerable component (see paras. 0039-0040) and wherein the ramp rate defines how quickly the steering apparatus changes the rate of articulation of the at least one steerable component from a first rate to a second rate different from the first rate (see paras. 0039-0040).  
With reference to claim 6, Mitchell further discloses  a vehicle speed sensor operable to detect the vehicle speed and transmit the vehicle speed to the controller (see para. 0020).  
Referring to claims 8 and 16, they are rejected based on the citations and reasoning outlined above for claim 1. 
For claim 9, Mitchell further discloses wherein the steering response is a rate of articulation of the steering assembly (see paras. 0039-0040). 
Regarding claim 11, Mitchell further teaches outputting a steering control signal that incorporates the steering ramp rate and the desired steering response from the controller (see Fig. 3, #380, see also paras. 0020, 0039-0040); and transmitting the steering control signal to the steering assembly (see Fig. 3, #380, see also paras. 0020, 0039-0040).  
With regards to claim 13, Mitchell further teaches comparing the steering input to a previously received steering input (see para. 0039); and adjusting the steering ramp rate based on the comparison between the steering input and the previously received steering input (see para. 0040). 
For claim 17, Mitchell further discloses wherein the steering apparatus is operable to articulate the at least one steerable component to provide a steering response (see paras. 0039-0040) corresponding to the received steering input at a rate corresponding to the determined steering ramp rate (see paras. 0039-0040).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, et al. (U.S. Patent Publication No. 2018/0087242).
Regarding claims 7 and 20, Mitchell discloses the use of tables to store data (see para. 0018).  However, Mitchell does not explicitly disclose the ramp rate table matrix.  While Mitchell discloses that the values may be determined/calculated, lookup tables containing the disclosed relationships are equivalent to real-time calculations.  It would have been obvious to one of ordinary skill in the art that to substitute calculations for lookup tables and operate the controller based on those tables based on the motivation to improve providing stability control for a machine in motion, and more particularly relates to providing stability control for a machine in motion based on a steering command of an operator of the machine.  
For claim 10, Mitchell discloses wherein determining, with a controller, a desired steering response based on the steering input and a steering ramp rate that defines the rate at which the desired steering response is to be achieved by a steering assembly (see paras. 0039-0040).  However, Mitchell does not explicitly disclose the ramp rate table matrix.  While Mitchell discloses that the values may be determined/calculated, lookup tables containing the disclosed relationships are equivalent to real-time calculations.  It would have been obvious to one of ordinary skill in the art that to substitute calculations for lookup tables and operate the controller based on those tables based on the motivation to improve providing stability control for a machine in motion, and more particularly relates to providing stability control for a machine in motion based on a steering command of an operator of the machine.  
With reference to claims 14 and 15, Mitchell discloses adjusting the articulation rate when outside of a steering input threshold (see para. 0040).  It would have been obvious to one of ordinary skill in the art at the time of the invention that the articulation rate is changed when above or below an input range based on the motivation to improve providing stability control for a machine in motion, and more particularly relates to providing stability control for a machine in motion based on a steering command of an operator of the machine.  
Claims 4, 5, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Mitchell, et al. (U.S. Patent Publication No. 2018/0087242), as applied to claims 1 and 16, in view of (Takenaka, et al. (U.S. Patent Publication No. 2019/0084615).  
For claim 4, Mitchell does not explicitly disclose the claimed limitations.  A teaching from Takenaka discloses a flow control valve (see para. 0020), wherein the flow control valve is operable to receive the steering control signal (see para. 0146) and adjust a position of the flow control valve according to the received steering input and at a rate according to the determined steering ramp rate (see para. 0169).   It would have been obvious to one of ordinary skill in the art to modify Mitchell with the teachings of Takenaka based on the motivation to improve a work vehicle and work vehicle control method with which an operator can be notified of information related to the upper limit of the steering angular velocity.
Referring to claim 5, Takenaka further discloses wherein the flow control valve is a variable valve (see paras. 0016-0019), and wherein a position of the variable valve defines a fluid flow through the variable valve (see paras. 0016-0019) and wherein ramp rate defines the rate at which the variable valve changes from a first position to a second position (see paras. 0016-0019).  
Claims 12 and 18 are rejected based on the citations and reasoning outlined above for claim 4.  
For claim 19, Takenaka does not explicitly describe the claimed limitations.  However, the claimed limitations define the way a valve and/or a hydraulic system works using hydraulic fluid to produce mechanical energy/ramp rate.  It would have been obvious to one of ordinary skill in the art that a valve incorporated into the system of Mitchell would have produced an equivalent result to what is claimed based on the motivation to improve a work vehicle and work vehicle control method with which an operator can be notified of information related to the upper limit of the steering angular velocity.    

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663